MEMORANDUM OPINION
NIX, Judge.
Don Kelsey was convicted of the crime of Bogus Check in the District Court of Carter County and sentenced to Two Years in the penitentiary. From that judgment and sentence, he appeals to this Court. This cause was filed on August 4, 1965,. brief due to be filed Thirty Days later. No brief has been filed to date, and this-, cause was summarily submitted on the record on November 17, 1965 in accordance-with Rule 6 of this Court. And, under the-further authority of Rule 9, which states:
“When briefs are not filed, or when an appearance is not made, the cause will be submitted and examined for fundamental error only.” See, Boynton v. State, Okl.Cr., 406 P.2d 1002, handed down October 20, 1965, and cases cited therein.
We have examined the record in the instant case, and are of the opinion that the evidence amply supports the verdict of the-jury, that the trial court adequately instructed the jury, and that the record is free from fundamental error. We are,, therefore, of the opinion that the judgment, and sentence should be, and the same is,, hereby affirmed.
BUSSEY, P. J., and BRETT, J.. concur..